In a negligence action to recover damages for injury to the property of plaintiff’s testator (a homeowner), alleged to have resulted from blasting operations of the defendants, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered October 16,1959, after a jury trial, in favor of the defendants, dismissing the complaint at the end of plaintiff’s case, for failure of proof. Plaintiff had been substituted as a party for the original plaintiff, Theron W. Bennion, after the latter’s death before the trial. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.